         Case 1:20-cv-07046-ER Document 13 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOWAKI KOMATSU,
                              Plaintiﬀ,
                                                                ORDER
                – against –
                                                            20 Civ. 7046 (ER)
THE CITY OF NEW YORK, et al.

                              Defendants.


RAMOS, D.J.:
         On September 29, 2020, Komatsu’s case was assigned to this Court and the

Honorable Gabriel W. Gorenstein, U.S. Magistrate Judge. On October 2, Komatsu ﬁled a

letter, Doc. 10, asking the Court to terminate Judge Gorenstein’s designation in this case

based on actions Judge Gorenstein has taken in Komatsu v. City of New York, 18 Civ.

3698 (LGS) (GWG) (S.D.N.Y. ﬁled Apr. 26, 2018). �e request is DENIED. See

Buhannic v. TradingScreen Inc., No. 19 Civ. 10650 (ER), 2020 WL 4058949, at *5

(S.D.N.Y. July 20, 2020) (declining to recuse based on litigant’s dissatisfaction with prior

rulings of this Court).


It is SO ORDERED.


Dated:     October 5, 2020`
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
